IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-16,107-16


EX PARTE CHRISTOPHER LYNN COWAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 8565 IN THE 278TH JUDICIAL DISTRICT COURT
FROM MADISON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault of a correctional officer and sentenced to fifteen years' imprisonment. 
	In the instant application, Applicant raises one ground for review based on parole revocation
proceedings that occurred in 2006.  Additionally, Applicant claims that his sentence in this case was
improperly stacked on a previous sentence for aggravated robbery without any evidence presented
to justify consecutive sentencing. 
	This Court has reviewed Applicant's claim that he was denied due process in the parole
revocation proceeding, and has determined that it is without merit.  Therefore, it is denied. 
Applicant's remaining claim is barred from review; and is therefore dismissed. Tex. Code Crim.
Proc. art. 11.07 § 4. 

DO NOT PUBLISH
DELIVERED: December 10, 2008